EXHIBIT 10-t

 

THIRD AMENDMENT TO NOTE PURCHASE AGREEMENT

 

THIS THIRD AMENDMENT dated as of December 28, 2001 (the “Third Amendment”), by
and among ANALYSTS INTERNATIONAL CORPORATION, a Minnesota corporation (the
“Company”) and the holders of the Company’s Notes (as defined below) appearing
on the signature pages hereof (such holders are referred to herein individually
as a “Noteholder,” and collectively as the “Noteholders”).

 

 

RECITALS:

 

A.            The Company and each of the Noteholders have heretofore entered
into a Note Purchase Agreement dated as of December 30, 1998, as amended by the
First Amendment to Note Purchase Agreement and the Second Amendment to Note
Purchase Agreement (as so amended, the “Note Purchase Agreement”) pursuant to
which the Company originally issued and sold to the Noteholders an aggregate
principal amount of Twenty Million Dollars ($20,000,000) of the Company’s Senior
Notes due December 30, 2006 (the “Notes”).

 

B.            The Noteholders are the registered holders or the beneficial
owners of one hundred percent (100%) of the Notes outstanding as of the date
hereof.

 

C.            Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Purchase Agreement unless herein defined or the
context shall otherwise require.

 

AGREEMENT:

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


1.              AMENDMENTS TO NOTE PURCHASE AGREEMENT.

 

The Company and, subject to the satisfaction of the conditions set forth in
Section 3 hereof, the Noteholders, hereby consent and agree to the amendments to
the Note Purchase Agreement set forth in this Section 1.

 


1.1            AMENDMENT OF  SECTION 7.1

 

 

--------------------------------------------------------------------------------


 

Section 7.1 is hereby amended by  inserting a new subsection 7.1(i) as follows:

 

“(i)          Monthly Statements—within ten (10) Business Days after the end of
each month, duplicate copies of

(i)            consolidated and consolidating balance sheets of the Company and
its subsidiaries as at the end of such month,

 

(ii)           consolidated and consolidating statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such month, and

 

(iii)          a written report describing all material refinancing efforts and
activities of the Company to date and anticipated future efforts and activities,
along with all material written information in support of same.”

 


1.2            AMENDMENT TO SECTION 7.2.  THE INTRODUCTORY LANGUAGE TO SECTION
7.2 IS HEREBY MODIFIED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

“Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1 hereof shall be accompanied by a certificate of a Senior Financial
Officer setting forth:”

 


1.3            AMENDMENT OF  SECTION 8.1.

 

Section 8.1 is hereby amended and restated to read in its entirety as follows:

 

“8.1        Required Payments.

 

On the dates set forth below, the Company will pay the principal amounts set
forth below (or such lesser principal amount as shall then be outstanding):

 

(a)  On March 29, 2002, the Company shall pay to the Noteholders the principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000); and

 

(b)  On June 30, 2002, the Company shall pay to the Noteholders all outstanding
principal amounts, interest and Make-Whole Amounts.  For purposes of calculating
the Make-Whole Amounts, the Called Principal, the interest rate, the scheduled
dates of payment and the maturity date of the Notes in effect immediately
preceding the effectiveness of the Third Amendment to Note Purchase Agreement
shall be used;

 

2

--------------------------------------------------------------------------------


 

provided, that (i) any partial prepayment of the Notes pursuant to Section 8.2
shall be deemed applied first to the amount due at maturity and then to the
amount of the scheduled principal prepayments required by this Section 8.1 in
inverse order of their maturity, and (ii) upon any purchase of the Notes
permitted by Section 8.5 the principal amount of each required prepayment of the
Notes becoming due under this Section 8.1 on and after the date of such
prepayment or purchase shall be reduced in the same proportion as the aggregate
unpaid principal amount of the Notes is reduced as a result of such purchase.”

 


1.4            AMENDMENT OF  SECTION 8.6

 

The defined term “Remaining Scheduled Payments” is hereby amended and restated
to read in its entirety as follows:

 

“Remaining Scheduled Payments” — means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.  For purposes of this definition, the Called
Principal, the interest rate, the scheduled dates of payment and the maturity
date of the Notes immediately preceding the effectiveness of the Third Amendment
to Note Purchase Agreement shall be employed.

 


1.5            AMENDMENT OF  SECTION 9.6

 

Section 9.6 is hereby amended and restated to read in its entirety as follows:

 

“9.6        Minimum EBITDA.

 

For each EBITDA Covenant Computation Period, the Company shall achieve, at a
minimum, the amount of EBITDA set forth below opposite such period.

 

Covenant Computation Period Ending

 

Monthly EBITDA

 

 

 

 

 

December 31, 2001

 

$

(1,500,000

)

 

 

 

 

January 31, 2002

 

150,000

 

 

 

 

 

February 28, 2002

 

(450,000

)

 

 

 

 

March 31, 2002

 

200,000

 

 

 

 

 

April 30, 2002

 

430,000

 

 

 

 

 

May 31, 2002

 

580,000”

 

 

3

--------------------------------------------------------------------------------


 


1.6            AMENDMENT OF  SECTION 9.7

 

Section 9.7 is hereby amended and restated to read in its entirety as follows:

 

“9.7        NetCash Flow.

 

For each Net Cash Flow Computation Period, the Company shall achieve, at a
minimum, the Net Cash Flow set forth below opposite such period.

 

Net Cash Flow Computation Period Ending

 

Net Cash Flow

 

 

 

 

 

December 31, 2001

 

$

(1,750,000

)

 

 

 

 

January 31, 2002

 

(2,750,000

)

 

 

 

 

February 28, 2002

 

(3,250,000

)

 

 

 

 

March 31, 2002

 

(2,750,000

)

 

 

 

 

April 30, 2002

 

(2,350,000

)

 

 

 

 

May 31, 2002

 

(1,350,000”

)


 


1.7            AMENDMENT OF  SECTION 10.3

 

Section 10.3 is hereby amend and restated to read in its entirety as follows:

 

“10.3      Merger, Consolidation and Sales of Assets.

 

Neither the Company nor any of its Subsidiaries will consolidate with or be a
party to a merger with any Person, or sell, lease, transfer or otherwise dispose
of all or any Substantial Part of its assets.”

 


1.8            AMENDMENT OF  SECTION 10.4

 

Section 10.4 is hereby amended and restated in its entirety as follows:

 

“10.4      Limitation on Investments.

 

The Company will not and will not permit any Subsidiary to, make any Investment
other than:

 

4

--------------------------------------------------------------------------------


 

(a)                            Investments in property to be used in the
ordinary course of business of the Company and its Subsidiaries;

(b)                           current assets arising from the sale of goods and
services in the ordinary course of business of the Company and its Subsidiaries;

(c)                            Investments existing on the date hereof in
Subsidiaries;

(d)                           Investments in direct obligations of the United
States of America or any agency or instrumentality thereof whose obligations
constitute full faith and credit obligations of the United States of America
having a maturity of one year or less, commercial paper issued by U.S.
corporations rated “A-1” or “A-2” by Standard & Poors Corporation or “P-1” or
“P-2” by Moody’s Investors Service or certificates of deposit or bankers’
acceptances having a maturity of one year or less issued by members of the
Federal Reserve System having deposits in excess of $100,000,000; and

(e)                            Investments aggregating not more than $5,000,000
in one or more mutual funds which invest solely in corporate or municipal bonds
of investment grade quality.”

 


1.9            AMENDMENT OF  SECTION 10.5

 

Section 10.5 is hereby amended and restated in its entirety as follows:

 

“10.5      Limitation on Indebtedness

 

The Company will not and will not permit any Subsidiary to create, assume,
incur, or suffer to exist or in any manner be or become liable in respect of any
Indebtedness, except:

 

(a)                            Indebtedness evidenced by the Notes;

 

 

(b)                           Indebtedness incurred in accordance with the terms
of the Revolving Credit Agreement as in effect on the Amendment Closing Date;
and

 

(c)                            other Indebtedness of the Company or any
Subsidiary existing at the Amendment Closing Date and set forth on Schedule 1.9
to the Third Amendment to Note Purchase Agreement.”

 

5

--------------------------------------------------------------------------------


 


1.10                AMENDMENT OF  SECTION 10.6

 

Section 10.6 is hereby amended and restated in its entirety as follows:

 

“10.6      Limitation on Subsidiary Indebtedness.

 

The Company will not at any time permit any Subsidiary to, directly or
indirectly, create, incur, assume, guarantee, have outstanding, or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness
other than:

 

(a)                            Indebtedness of Subsidiaries existing at the
Amendment Closing Date and set forth on Schedule 1.9 to the Third Amendment to
Note Purchase Agreement; and

 

(b)                           Indebtedness of a Subsidiary owed to the Company
or a Wholly-Owned Subsidiary.”

 


1.11                                                AMENDMENT OF  SECTION 10.7

 

Section 10.7 is hereby amended and restated in its entirety as follows:

 

“10.7      Limitation on Liens.

 

The Company will not and will not permit any Subsidiary to create or incur, or
suffer to be incurred or to exist, any Lien on its or their property or assets,
including any capital stock of any Subsidiary, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payments of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Subsidiary to acquire, any property or assets upon conditional
sales agreements or other title retention devices, unless the Notes are equally
and ratably secured except:

 

(a)                                        Liens for taxes and assessments or
other governmental charges or levies not yet due or which are being contested in
good faith by appropriate proceedings promptly initiated and diligently
conducted in accordance with Section 9.4 hereof, provided that payment thereof
is not at the time required by Section 9.4 hereof;

 

6

--------------------------------------------------------------------------------


 

(b)                                       Liens of or resulting from any
judgment or award, the time for the appeal or petition for rehearing of which
shall not have expired, or in respect of which the Company or a Subsidiary shall
at any time in good faith be prosecuting an appeal or a proceeding for a review
shall have been secured, provided that payment thereof is not at the time
required by Section 9.4 hereof;

 

(c)                                        Liens incidental to the normal
conduct of the business or the ownership of properties and assets of the Company
or any Subsidiary (including Liens in connection with worker’s compensation,
unemployment insurance, old age pensions, other social security benefits or
obligations and other like laws, warehousemen’s, mechanics’, materialmen’s and
attorney’s liens and statutory landlord’s liens) and Liens to secure statutory
obligations, surety, penalty or appeal bonds or other Liens of like general
nature incurred in the ordinary course of business and not in connection with
the incurrence of Indebtedness and which do not in the aggregate materially
impair the use of such property or assets in the operation of the business of
the Company, and the Company and its Subsidiaries taken as a whole, or the value
of such property or assets for the purposes of such business; provided in each
case, the obligation secured is not overdue (or, with respect to warehousemen’s,
mechanics’ and materialmens’ lien, not overdue for a period longer than 30
days), or if so overdue, is being contested in good faith by appropriate actions
or proceedings;

 

(d)                                       Liens existing existing at the
Amendment Closing Date and set forth on Schedule 1.11 to the Third Amendment to
Note Purchase Agreement.”;

 

(e)                                        any Lien renewing, extending or
refunding any Lien permitted by paragraph (d) of this Section 10.7, provided
that (i) the principal amount of Indebtedness secured by such Lien immediately
prior to such extension, renewal or refunding is not increased or the maturity
thereof reduced, (ii) such Lien is not extended to any other property, and (iii)
immediately after such extension, renewal or refunding no Default or Event of
Default would exist;

 

7

--------------------------------------------------------------------------------


 

(f)                                          Liens on property or assets of any
Subsidiary securing Indebtedness owing to the Company or to any of its
Wholly-Owned Subsidiaries; and

 

(g)                                       (i) any Lien on property (other than
the land and improvements comprising the Company’s office building located at
3601 West 76th Street, Edina, Minnesota 55435) to secure all or a part of the
purchase price or cost of the construction of such property created
contemporaneously with, or within 180 days after, such acquisition or the
completion of such construction, or (ii) any Lien in property existing in such
property at the time of acquisition thereof, whether or not the Indebtedness
secured thereby is assumed by the Company or such Subsidiary, or (iii) any Lien
existing in the property of a corporation at the time such corporation is merged
into or consolidated with the Company or a Subsidiary or at the time of a sale,
lease or other disposition of the properties of a corporation or firm as an
entirety or substantially as an entirety to the Company or a Subsidiary;
provided, however, that the Indebtedness secured by any Lien permitted by this
paragraph (g) shall not in the aggregate exceed 100% of the fair market value of
the related property.”

 


1.12                                                AMENDMENT OF  SECTION 10.9

 

Section 10.9 is hereby amended and restated in its entirety as follows:

 

“10.9                      Restricted Payments.

 

The Company will not (i) pay any amount on account of any equity interest in the
Company, including, without limitation,  dividends in cash or property (other
than dividends consisting of capital stock of the Company or options, warrants
and rights to acquire such capital stock); (ii) directly or indirectly purchase,
redeem or otherwise retire, any shares of any class of its capital stock other
than purchases of stock necessary to fund the Company’s matching contribution
obligations to a Plan; or (iii) make any payment of principal with respect to
the Revolving Credit Agreement other than payments required by section 2.7(c)
thereof (collectively, “Restricted Payments”).”

 

 

8

--------------------------------------------------------------------------------


 


1.13                                                AMENDMENT OF  SECTION 10.10

 

Section 10.10 is hereby amended and restated in its entirety as follows:

 

“10.10                   Restrictions on Issuance and Sale of Subsidiary Stock.

 

The Company will not (i) permit any Subsidiary to issue or sell any shares of
its capital stock of any class to any Person other than the Company, or (ii)
sell, transfer or otherwise dispose of any shares of capital stock of any class
of any Subsidiary, or permit any Subsidiary to sell, transfer or otherwise
dispose of any shares of the capital stock of any other Subsidiary.”

 


1.14                                                AMENDMENT OF  SECTION 10.11

 

Section 10.11 is hereby amended and restated in its entirety as follows:

 

“10.11                   Sale and Lease Back.

 

The Company will not, and will not permit any Subsidiary to enter into any
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party providing for the leasing by the
Company or any Subsidiary of real or personal property which has been or is to
be sold or transferred by the Company or any Subsidiary to such lender or
investor or to any person to whom funds have been or are to be advanced by such
lender or investor on the security of such property or rental obligations of the
Company or any Subsidiary.”

 

 


1.15                                                LEVERAGE RATIOS.

 

A new Section 10.14 is hereby added to the Note Purchase Agreement to read as
follows:

 

 

“10.14                   Leverage Ratio.

 

 At all times the sum of outstanding (i) principal under the Revolving Credit
Credit Agreement, and (ii) principal under the Note Purchase Agreement (“Total
Principal Indebtedness”) shall not exceed

 

9

--------------------------------------------------------------------------------


 

four and one-half times (4.5x) EBITDA for the period of twelve consecutive
months then most recently ended; provided, however, that Total Principal
Indebtedness shall not exceed four times (4.0x) such EBITDA during the time
period between the first day of each month and the date the financial reports
required by Section 7.1(i) are delivered to the Noteholders by the Company.”

 


1.16                                                OTHER FINANCIAL COVENANTS.

 

Section 9.7 (Current Ratio) and Section 10.8 (Consolidated Net Worth) are hereby
deleted in their entirety.

 


1.17                                                ADDITIONAL EVENT OF DEFAULT.

 

Section  11 is hereby amended by adding thereto a new subsections (k) and (l) to
read as follows:

 

“(k)   the Company shall have failed to deliver to the Collateral Agent by March
1, 2002 such documents as the Collateral Agent and the holders of the Notes deem
necessary to create and perfect a first priority lien upon the annuity contracts
and policies of life insurance listed on Schedule 5.8 to the Third Amendment to
Note Purchase Agreement; or

(l)   the Company shall make a payment (or series of related payments) to any
Person in an aggregate amount exceeding $1,500,000, except payments of trade
payables in the ordinary course of business, budgeted capital expenditures, and
one or more  lump sum payments (not to exceed $2,700,000 in the aggregate)
pursuant to paragraph 4e of the  Company’s retirement plan, provided that any
such lump sum payment is funded entirely with the proceeds of one or more life
insurance policies or annuity contracts listed on Schedule 5.8 to the Third
Amendment to Note Purchase Agreement.”

 


1.18                                                AMENDMENT OF  DEFINITIONS.

 

The present definition of EBITDA is deleted and the following definitions are
hereby added to Schedule B to the Note Purchase Agreement, in their respective
alphabetical order, as follows:

 

“Amendment Closing Date”  means           2002 [insert date this Amendment No.3
is executed by all parties]

 

“Collateral Agent”  means Wells Fargo Bank, National Association, or its
successor under the Intercreditor Agreement.

 

10

--------------------------------------------------------------------------------


 

“Covenant Computation Date”  means, at any time, the last day of the most
recently completed month.

 

“Covenant Computation Period”  means the EBITDA Covenant Computation Period when
determining compliance with Section 9.6, the Net Cash Flow Computation Period
when determining compliance with Section 9.7, and the Leverage Coverage
Computation Period when determining compliance with Section 10.14.

 

“EBITDA”  means, with respect to any Covenant Computation Period, Pre-Tax
Earnings (excluding non-cash income) plus noncash expenses associated with the
write-off of the Company’s investment in CDXC Corporation, Interest Expense,
depreciation and amortization, all as determined with respect to the Company in
accordance with GAAP for such Covenant Computation Period.

 

“EBITDA Covenant Computation Period”  means the calendar month ending on the
Covenant Computation Date.

 

“First Amendment to Note Purchase Agreement” means that certain First Amendment
to this Note Purchase Agreement, dated as of March 30, 2001, among the Company
and the Noteholders.

 

“Intercreditor Agreement”  means that certain Intercreditor Collateral Agreement
dated as of June 20, 2001 among the Company, the Noteholders and Wells Fargo
Bank, National Association, as lender and as Collateral Agent, as amended from
time to time.

 

“Leverage Computation Period” means the twelve consecutive months ending on a
Covenant Computation Date.

 

“Net Cash Flow”  means, with respect to a Net Cash Flow Computation Period,
EBITDA plus cash received from tax refunds, less cash paid for taxes, Capital
Expenditures, cash paid for restructuring charges, Interest Expense and cash
paid as principal under the Note Purchase Agreement, all as  determined with
respect to the Company in accordance with GAAP for such Net Cash Flow Covenant
Computation Period.

 

11

--------------------------------------------------------------------------------


 

“Net Cash Flow Computation Period” means the three consecutive calendar months
ending on a Covenant Computation Date.

 

“Restated Notes”  Section 3.2 hereof.

 

“Revolving Credit Agreement” means the Credit Agreement between the Company and
Wells Fargo Bank, National Association, dated as of January 31, 2000 as amended
through the date hereof

 

“Second Amendment to Note Purchase Agreement  means that certain Second
Amendment to this Note Purchase Agreement, dated as of June 30, 2001, among the
Company and the Noteholders.”

 

“Third Amendment to Note Purchase Agreement” means that certain Third Amendment
to this Note Purchase Agreement, dated as of December 28, 2001, among the
Company and the Noteholders.

 

 


1.19                AMENDMENT OF  EXHIBIT 1

 

The form of Note attached to the Note Purchase Agreement as Exhibit 1 is amended
and restated in its entirety to read as set forth on Exhibit 1 hereto.

 


2.              WARRANTIES AND REPRESENTATIONS.

 

To induce the Noteholders to execute and deliver this Amendment (which
representation shall survive the execution and delivery of this Amendment), the
Company represents and warrants to the Noteholders that:

 

(a)           each of this Amendment, the Restated Notes and the Collateral
Documents has been duly authorized, executed and delivered by the Company and
constitutes its legal, valid and binding obligation, contract and agreement,
enforceable in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles relating to or limiting creditors’ rights generally;

 

(b)           each of the Note Purchase Agreement, as amended by this Amendment,
the Restated Notes and the Collateral Documents, constitutes the legal, valid
and binding obligation, contract and agreement of the Company enforceable
against it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or

 

12

--------------------------------------------------------------------------------


 

equitable principles relating to or limiting creditors’ rights generally;

 

(c)           the execution, delivery and performance by the Company of this
Amendment, the Restated Notes and the Collateral Documents (i) has been duly
authorized by all requisite corporate actions and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency, and (iii) will not (A) violate (1) any provision of
law, statute, rule or regulation or its articles of incorporation or bylaws, (2)
any order of any court or any rule, regulation or order of any  agency or
government binding upon it, or (3) any provision of any material indenture,
agreement or other instrument to which it is a party or by which its properties
or assets are or may be bound, or (B) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (iii)(A)(3) of this Section
2.1(c);

 

(d)           each of the Collateral Documents creates the Lien it purports to
create upon the property purportedly encumbered thereby, and all such Liens have
been duly perfected; and

 

(e)           as of the Amendment Closing Date and after giving effect to this
Amendment, no Default or Event of Default will exist.

 

 


3.              CONDITIONS PRECEDENT.

 

Each of the amendments provided for herein shall become effective as of December
28, 2001 (the “Effective Date”) if all of the following conditions precedent
shall have been satisfied

 


3.1                 EXECUTION AND DELIVERY OF THIS AMENDMENT

 

The Company and each of the Noteholders shall have executed and delivered a
counterpart of this Amendment.

 


3.2                 EXECUTION AND DELIVERY OF AMENDED AND RESTATED NOTES

 

The Company shall have executed and delivered to the Noteholders amended and
restated Notes in the form of Exhibit 1 hereto (the “Restated Notes”).

 


3.3                 EXECUTION OF COLLATERAL DOCUMENTS

 

The Company shall have executed and delivered to the Collateral Agent a mortgage
upon its headquarters located at 3601 West 76th Street, Minneapolis, Minnesota,
such mortgage and all matters relating to title shall be acceptable to the

 

13

--------------------------------------------------------------------------------


 

Collateral Agent and the Noteholders in all respects, and such mortgage shall be
in form acceptable for recording in the appropriate office to perfect the lien
thereof.

 

 


3.4                 OPINION OF COUNSEL

 

The Company shall have delivered to the Noteholders a favorable opinion of
counsel (which counsel shall be satisfactory to the Noteholders) as to the
subject matter covered by Sections 2(a), 2(b), 2(c) and 2(d) hereof.

 


3.5                 EXECUTION AND DELIVERY OF REVOLVER AMENDMENT

 

The Company and Wells Fargo Bank, as agent shall have entered into an amendment
to the Revolving Credit Agreement which (i) reduces the total amount of the
commitment to $25,000,000, (ii) amends financial covenants so as to be
substantially identical to the financial covenants in the Note Purchase
Agreement, as amended hereby, and (iii) is otherwise acceptable to the
Noteholders.

 


3.6                 INTERCREDITOR AMENDMENT

 

The parties to the Intercreditor Agreement shall have executed and delivered an
amendment thereto substantially in the form of Exhibit 2 hereto.

 


3.7                 AMENDMENT FEE

 

The Company shall have paid to each Noteholder a fee in the amount equal to
0.25% of the outstanding aggregate principal amount of the Notes held by each
such Noteholder on the Effective Date.

 


3.8                 PAYMENT OF ACCRUED INTEREST; FEES AND EXPENSES

 

The Company shall have paid (a) all unpaid interest on the Notes accrued to (but
not including) February 1, 2002, and (b) all costs and expenses of the
Noteholders relating to this Amendment in accordance with Section 15.1 of the 
Note Purchase Agreement (including, without limitation, attorney’s fees and
disbursements).

 

14

--------------------------------------------------------------------------------


 


3.9                 REPRESENTATIONS AND WARRANTIES; NO DEFAULT

 

The representations and warranties set forth in Section 2 hereof shall be true
and correct, and no Default or Event of Default shall exist.

 


3.10          PROCEEDINGS SATISFACTORY

 

All proceedings taken in connection with this Amendment and all documents and
papers relating hereto shall be reasonably satisfactory to the Noteholders and
their special counsel.  The Noteholders and their special counsel shall have
received copies of such documents and papers (whether or not specifically
referred to above in this Section 3) as they may reasonably request in
connection therewith, in form and substance satisfactory to them.

 


4.              INTERPRETATION OF THIS AMENDMENT.

 

4.1      Terms Defined

 

The terms used in this Agreement and not otherwise defined herein shall have the
meanings assigned to such terms in the Note Purchase Agreement.  As used in this
Amendment, the following terms have the respective meanings specified below or
set forth in the Section or other part hereof following such term (such
definitions, unless otherwise provided, to be equally applicable to both the
singular and the plural forms of the terms defined):

 

                Amendment, this — the introductory paragraph hereof.

 

 

                Collateral Agent — Wells Fargo Bank, National Association, or
its successor under the Intercreditor Agreement

 

                Collateral Documents — means and includes all security
agreements, mortgages, collateral assignments and similar documents pursuant to
which the Company, at any time, grants to the Collateral Agent a Lien for the
equal and ratable benefit of the Noteholders and the lenders under the Revolving
Credit Agreement.

 

                Company — the introductory paragraph hereof.

 

                Effective Date — Section 3 hereof.

 

                Intercreditor Agreement — means that certain Intercreditor
Collateral Agreement dated as of June 20, 2001 among the Company, the
Noteholders and Wells Fargo Bank, National Association, as lender and as
Collateral Agent, as amended to and including the Effective Date.

 

15

--------------------------------------------------------------------------------


 

Note Purchase Agreement — Recital A hereof.

 

                Noteholders—the introductory paragraph hereof.

 

                Notes — Recital A hereof.

 

Restated Notes ¾ Section 3.2 hereof.

 

Revolving Credit Agreement — means that certain Revolving Credit Agreement,
dated as of January 31, 2000, by and among the Company and Wells Fargo Bank,
National Association, as amended to and including the date hereof.

 

 

4.2      Section Headings, etc.

 

The titles of the Sections appear as a matter of convenience only, do not
constitute a part hereof and shall not affect the construction hereof.  The
words “herein,” “hereof,” “hereunder,” and “hereto” refer to this Amendment as a
whole and not to any particular Section or other subdivision.

 

 


5.              MISCELLANEOUS.

 

5.1      Effect of Amendments

 

Except as expressly provided herein, (a) no terms or provisions of the Note
Purchase Agreement or any Note are modified or changed by this Amendment, (b)
the terms of this Amendment shall not operate as a waiver by the Noteholders of,
or otherwise prejudice, the Noteholders’ rights, remedies or powers under, the
Note Purchase Agreement or the Notes or under any applicable law and (c) the
terms and provisions of the Note Purchase Agreement and the Notes are hereby
ratified and shall continue in full force and effect and are not subject to any
defenses or offsets, except to the extent specifically amended or waived hereby.

 

5.2      Successors and Assigns

 

This Amendment shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.  The provisions hereof are intended
to be for the benefit of the Noteholders and shall be enforceable by any
successor or assign of any Noteholder, whether or not an express assignment of
rights hereunder shall have been made by any Noteholder or its successors or
assigns.

 

16

--------------------------------------------------------------------------------


 

5.3      Governing Law

 

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF MINNESOTA EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.

 

 

 

5.4      Waivers and Amendments

 

Neither this Amendment nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

5.5      Costs and Expenses

 

The Company confirms its obligations under Section 15.1 of the Note Purchase
Agreement and agree that, on the Effective Date, they will pay all costs and
expenses of the Noteholders relating to this Amendment, including, but not
limited to, the statement for reasonable fees and disbursements of the
Noteholders’ special counsel.

 

5.6      Duplicate Originals, Execution in Counterpart

 

Two or more originals of this Amendment may be signed by the parties, each of
which shall be an original but all of which together shall constitute one and
the same instrument.  This Amendment may be executed in one or more counterparts
and shall be effective when at least one counterpart shall have been executed by
each party hereto, and each set of counterparts which, collectively, show
execution by each party hereto shall constitute one duplicate original.

 

 

5.7      No Claims or Defenses.

 

The Company hereby represents, warrants, acknowledges and agrees that (i) there
are no set-offs, counter-claims or defenses against the Note Purchase Agreement,
the Notes or any of the Collateral Documents, and (ii) there are no

 

17

--------------------------------------------------------------------------------


 

claims (absolute or contingent, matured or unmatured) or causes of action by the
Company against any Noteholder. Notwithstanding the immediately preceding
sentence and as further consideration for the agreements and understandings
contained herein, the Company hereby releases the Noteholders, their respective
predecessors, officers, directors, employees, agents, attorneys, affiliates,
subsidiaries, successors and assigns, from any liability, claim, right or cause
of action which now exists or hereafter arises as a result of acts, omissions or
events occurring on or prior to the date hereof, whether known or unknown, in
any way related to the Note Purchase Agreement or any of the Notes.

 

5.8                                  Additional Collateral.

 

On or before March 1, 2002, the Company shall deliver to the Collateral Agent
such documents as the Collateral Agent and the holders of the Notes deem
necessary to create and perfect a first priority lien upon the proceeds of the
annuity contracts and policies of life insurance listed on Schedule 5.8 to this
Third Amendment to Note Purchase Agreement.

 

5.9                                  Entire Agreement

 

This Amendment constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.

[Remainder of page left intentionally blank; Next page is the signature page.]

 

18

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed on their behalf by a duly authorized officer or agent
thereof, as the case may be, as of the date first above written.

 

 

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

By:

 

 

Name:

Title:

 

Noteholders:

 

 

Accepted and Agreed to:

 

GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY

 

By:

 

 

 

Its:

 

 

 

and

 

By:

 

 

 

Its:

 

 

 

NORTHERN LIFE INSURANCE COMPANY

 

By:  ING Investment Management LLC

Its Agent

 

By:

 

 

 

Its:

 

 

 

19

--------------------------------------------------------------------------------


 

RELIASTAR LIFE INSURANCE COMPANY

 

By:  ING Investment Management LLC

Its Agent

 

By:

 

 

 

Its:

 

 

 

SECURITY CONNECTICUT LIFE INSURANCE COMPANY

 

By:  ING Investment Management LLC

Its Agent

 

By:

 

 

 

Its:

 

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

FORM OF NOTE

 

THIS NOTE HAS BEEN PURCHASED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION.  NO SALE, OFFER TO SELL, PLEDGE, TRANSFER OR OTHER DISPOSITION OF
THIS NOTE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, WITH RESPECT TO THIS NOTE IS THEN IN EFFECT OR UNLESS SUCH
DISPOSITION MAY BE EFFECTED WITHOUT VIOLATION OF THE SECURITIES ACT OF 1933, AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS.

 

ANALYSTS INTERNATIONAL CORPORTATION

 

9.00% SENIOR NOTE DUE JUNE 30, 2002

 

No. [    ]

[Date]

$[          ]

PPN

 

FOR VALUE RECEIVED, the undersigned, ANALYSTS INTERNATIONAL CORPORATION (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Minnesota, hereby promises to pay to [                   ], or
registered assigns, the principal sum of [                      ] DOLLARS on
June 30, 2002, with interest (computed on the basis of a 360-day year of twelve
30-day months) (a) on the unpaid balance thereof at the rate of 9.00% per annum
from the date hereof, payable monthly, on the first day of each month commencing
with month next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law on any
overdue payment (including any overdue prepayment) of principal, any overdue
payment of interest and any overdue payment of a Make-Whole Amount (as defined
in the Note Purchase Agreement referred to below), payable monthly as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the greater of (i) 11.00% or (ii) 4% over the
rate of interest publicly announced by Wells Fargo Bank, National Association
from time to time as its “base” or “prime” rate.

 

Payments of principal of interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

 

 

--------------------------------------------------------------------------------


 

This Note is one of a series of Senior Notes (herein called the “Notes”) in the
aggregate principal amount of $20,000,000 issued pursuant to the Note Purchase
Agreement, dated as of December 30, 1998 (as from time to time amended, the
“Note Purchase Agreement”), between the Company and the respective Purchasers
named therein and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, (i) to have agreed to the
confidentiality provisions set forth in Section 20 of the Note Purchase
Agreement and (ii) to have made the representation set forth in Section 6.2 of
the Note Purchase Agreement.

 

This Note is a registered Note.  As provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared (or otherwise become) due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Minnesota, excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.

 

ANALYSTS INTERNATIONAL CORPORATION

 

By:

 

 

 

Its:

 

 

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

 

Form of Amendment to Intercreditor Agreement

 

Exhibit 1-2

--------------------------------------------------------------------------------


SCHEDULE 1.9

 

 

Indebtedness

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

SCHEDULE  1.11

 

 

Liens

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

SCHEDULE  5.8

 

 

Life Insurance Policies

 

Exhibit 1-2

--------------------------------------------------------------------------------